Citation Nr: 1735395	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to October 1969 and in the Army National Guard from March 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD) with depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision, in part, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In March 2017, the Board remand the issue for further development consistent with the Court order.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In the March 2017 Board remand, the RO was asked to obtain an addendum medical opinion specifically addressing the Veteran's PTSD medication and its relationship to hypertension.  This request derives from the Court's order, which identified two medications - citalopram hydrobromide (Celexa) and Trazadone - that have been used to treat the Veteran's PTSD, and cited three sources as support for the contention that these medications indicate side effects that may include hypertension.  The Veteran's use of medications to treat his PTSD is supported by the record.  For example, a VA examination from August 2011 states that the Veteran was prescribed Trazodone and Citaloprame Hydrobromide for his PTSD.

While the RO obtained an addendum opinion in April 2017, the VA examiner did not address the Veteran's PTSD medication.  Instead, the examiner wrote that "records in CPRS do not indicate any current medications for PTSD" and generically that "medications for PTSD do not cause or aggravate hypertension."

Because the VA examiner failed to address the Veteran's PTSD medication and its relationship to hypertension, the Board must once again remand for further development.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion from a new medical examiner or, if necessary, schedule the Veteran for another physical examination.  The examiner should be provided a copy of the claim file, to include all pertinent treatment records, this remand, and the Court's order.  A notation must be made in the file that these documents were reviewed. 

Any opinion obtained must address the following:

(a)  Identify all medications used, presently and in the past, by the Veteran to treat his service-connected PTSD.

(b)  For each medication identified, to include citalopram hydrobromide (Celexa) and Trazadone, address the medication's relationship to hypertension.  The examiner must consider the sources cited by the Court in its December 2016 order, specifically those identified in the first footnote, the citations at web addresses, www.drugs.com and www.webmd.com.

(c)  The examiner must also consider the literature cited by the Veteran's representative in the January 2016 and June 2017 Appellant's Briefs, regarding PTSD's association with hypertension.

(d)  After a review of the evidence, the examiner must provide a detailed opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension is caused or aggravated by the service-connected PTSD with depression, to include medication prescribed for the same.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




